Luke, J.
This case is here upon the sole assignment of error that the evidence does not authorize the verdict. The State, made a ease by tlie witnesses offered to prove the crime. The defendant by his witness and statement contradicted the evidence offered by the State. The jury believed the witnesses for the State and convicted the defendant. The trial judge has approved the verdict. The judgment overruling the motion for a new trial must be

Affirmed.


Broyles, O. J., and Bloodworth, J., concur.